Title: Enclosure K: [Edward Carrington to Nathanael Greene], 18 February 1783
From: Carrington, Edward
To: Greene, Nathanael



Charleston, February 18th 1783.
Sir,

I do myself the honor to hand you herewith, a Contract entered into by Mr. John Banks, for the subsistence of the troops in the service of the United States, in the States of North Carolina, South Carolina and Georgia, for the present year. I am really concerned, that we have been obliged to close this contract, on the execessive high terms agreed to, but the circumstances, under which we had to treat, must justify the measure. For upwards of two months past, the army has been in a situation, little better than starving, rarely served with above rations, and frequently, five or six days without any meat at all, the measures of Government for supplies confessed to be ineffectual, and no longer to be depended on. In this situation, and under these prospects, the public could have no principles, on which, terms, mutually due, could be exacted, unless in a competition amongst persons willing to contract: this could not, by every notice and application, be excited, although the contract was kept open, near three months. The gentleman, who has undertaken it, is the only one who has made an offer at all. His first proposals amounted to thirteen pence farthing sterling per ration, the excess of which was so great, that we could not, at every hazard and inconvenience, accept them. After a long time, he fell, by several steps, to something less than eleven pence, equal to seventeen pence halfpenny Pennsylvania Currency per ration, and the difference, between that, and what would have been a due price, was not an object, so great as to lose a contract for, under the pressing distresses of the army, without another resort for relief. This, Mr. Banks knew too well, to be reduced lower, while he stood alone for the business. Still willing to take every opportunity for exciting a competition, the General Assembly having convened, I, on the 4th instant, addressed to them a letter, the copy whereof, with the answer thereto, is here also inclosed, from which you will see their opinion, as to the price of the ration, the probability of getting other proposals, and the necessity of closing on those we already had. In dividing the ration you will observe, that the greatest excess of the profits are thrown on the small articles, because they will, on issues to prisoners of war, be retained, and because, also, the contractors will find it more convenient to issue them, than pay money; or, if they should pay money, the same will be most valuable to the drawers: and further, should the army, by any means, become active, so as to go into the interior country, those articles will be entirely out of the reach of the officers and soldiers, at any price, and the contractors will find them at very high rates. The substitutions of rice and Indian meal for wheat flour is admitted, from the circumstance of flour being a foreign article, as to this quarter, and mostly depending on water-carriage by sea, and, I am persuaded, the substitutions will, in the arrangement of the issues, render the army equally well accommodated.

The condition of giving a month’s previous notice of the removal of the army, in case that should happen, or else, for the public to take the stock on hand, not exceeding a month’s rations, was insisted on by the contractor, because such a circumstance was more probable with this, than the northern army, and he wished, at least, to be secure against suffering by any unreasonable stocks that might be on hand.
Mr. Banks proposes, for his securities, Robert Forsyth, and Hunter, Banks and Company, the firm to which he belongs, which will, I think, be sufficient. He and Mr. Forsyth have signed the bond here, and one of the partners will sign it, as you send the bond through Virginia to Philadelphia. Mr. Forsyth, who is going to Virginia, will take charge of it, and enclose it for you to Mr. Morris, after he has got that signature.
I hope, the whole business will meet the approbation of Mr Morris, who will be very able to estimate the difficulties, under which it has been done, and will, from thence, conclude the impossiblity of procuring better terms. I must own, that I feel not a little mortified, that such excessive sums should be paid, but no alternative was left for subsisting the army. However, the exhausted state of this country in beeves, and it not being a flour-country, at all, occasion the supplies of both articles to be remote, and, of course, dearer than for the northern army, and this is also the case with most of the other articles, nor do I think the difference of flour more than made up, in the substitutions of Indian meal and rice, so that the rations must be, at any rate, higher than in New York and Jersey.
Mr. Banks has made some proposals for supplying hospital stores, which are high, and, as we are not so much distressed for them, as we were for rations, I shall not close with him, but on good terms. You shall hear from me, in a few days, with respect to them.
I have the honor to be, Sir,   Your most obedient,

Edw. Carrington. D.Q.M.G.
General Greene.

